Citation Nr: 1004428	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for a right leg 
disorder.

2.	Entitlement to service connection for a right knee 
disorder.

3.	Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 
to February 1971.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer at a 
November 2007 hearing conducted at the RO.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant submitted a VA Form 9 in August 2008, in which 
he noted he desires a Board hearing to be conducted at his 
local VA office.  As the appellant's requested hearing has 
not yet been conducted, this matter should be REMANDED to 
schedule the appellant for a Travel Board or videoconference 
Board hearing of his choosing.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
or videoconference Board hearing of his 
choosing. Appropriate notification should 
be given to the appellant and his 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


